DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendments to the claims, filed November 18, 2021, are acknowledged. Claims 39-59, 62-64, 67-68, and 71-74 are amended. Claims 60-61 are cancelled. No new matter has been added. Claims 73-76 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group II, directed to a hot-formed, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2021.
Claims 39-59 and 62-76 are currently pending, with Claims 39-59 and 62-72 being considered in this office action. 
Claim Objections
Claim 67 is objected to because of the following informalities: “and the pre-product of steel is cooled after forming in air” should be “and the pre-product of steel is cooled, after forming, in air” or “and after forming, the pre-product of steel is cooled in air or in moving gases, air or liquid media”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 63, the claim states that the temperature range in which the pre-product of steel is heated to ranges from 60C to below 350C, however, the claim from which it depends, Claim 39, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 39-53, 57-58, and 62-69 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (previously cited, US 20190093191).
Regarding Claims 39, Nakagawa discloses a method for producing a component (“method of manufacturing a hot pressed member” [0023]) with a minimum tensile strength of 700 MPa (“high strength of 1500MPa or more in tensile strength” Abstract) and elongation at fracture A80 of at least 3 to 40% (“high ductility of 6.0% or more in uniform elongation” Abstract), said method comprising:
a pre-product of steel having a following steel composition in wt.%: C: 0.0005 to 0.9, Mn: more than 3.0 to 12, with remainder being iron including unavoidable steel-associated elements (“low C of 0.090% or more and less than 0.30% and high Mn of 3.5% or more and less than 11.0%” Abstract);
heating the pre-product of steel to a temperature in a temperature range above 60C and below 450C (“cold rolled steel sheet is subjected to annealing of heating the cold rolled steel sheet to Ac1 point or more…to obtain the second blank steel sheet” [0109]; “Ac1 point (°C) = 751-16C+11Si-28Mn-5.5Cu-16Ni+13Cr+3.4Mo” [0097]). 
For example, a composition which comprises a composition (A) in weight % of 0.10% C, 0.05% Si, 9% Mn, 0.4% Cu, 4% Ni, 0.2%Cr and 0.1% Mo, which is within both compositions allowed by Nakagawa (see para.[0022] and [0024]) and within the claimed range of composition (see above and Claims 40-42, 44-45, 49 and 51 below), would comprise an Ac1 temperature of approximately 435C, which is within the claimed ranged heating to a temperature from 60>T>450C. 
Similarly, for another composition (B) of weight % of 0.10% C, 0.05% Si, 11% Mn, 5% Cu, 5% Ni, 0.2%Cr and 0.1% Mo, also disclosed by Nakagawa (see para. [0022] and [0024]) and within the claimed ranges (see above and Claims 40, 44-45 and 49 below), would comprise an Ac1 temperature of approximately 337C, which is within the claimed ranged heating to a temperature from 60>T>450. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).


For example, the composition (A) which comprises a composition in weight % of 0.10% C, 0.05% Si, 9% Mn, 0.4% Cu, 4% Ni, 0.2%Cr and 0.1% Mo, would comprise an Ms temperature of approximately 149C, thus hot-forming would start at a temperature which is above 149C, and therefore within the claimed ranged of hot-forming from 60>T>450C. 
Similarly, the example composition (B) which comprises a composition in weight % 0.10% C, 0.05% Si, 11% Mn, 5% Cu, 5% Ni, 0.2%Cr and 0.1% Mo, would comprise an Ms temperature of approximately 71C, thus hot-forming would start at a temperature which is above 71C, and therefore within the claimed ranged of hot-forming from 60>T>450C.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05;
Nakagawa further discloses wherein a residual austenite proportion of the pre-product of steel is 5% to 80% (“retained austenite phase of 3.0% or more and 30.0% or less in volume fraction” Abstract).

Regarding Claim 40, Nakagawa discloses wherein the pre-product of steel includes at least one alloying element selected from the group consisting of (in wt.%): Al: up to 10, Si: up to 6, Cr: up to 6, Nb: up to 1.5, V: up to 1.5, Ti: up to 1.5, Mo: up to 3, Cu: up to 3, Sn: up to 0.5, W: up to 5, Co: up to 8, Zr: up to 0.5, Ta: up to 0.5, Te: up to 0.5, B: up to 0.15, P: up to 0.1, S: up to 0.1, N: up to 0.1, and Ca: up to 0.1 (see para. [0022] and [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 41, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) C: 0.05 to 0.42 (“C of 0.090% or more and less than 0.30%” Abstract).

Regarding Claim 42, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Mn: > 5 to <10 (“Mn of 3.5% or more and less than 11.0%” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 43, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Al: 0.1 to 5 (“Al: 0.005% to 0.1%” [0022]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 44, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Si: 0.05 to 3 (“Si: 0.01% to 2.5%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 45, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Cr: 0.1 to 4 (“Cr: 0.1% to 5.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 46, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Nb: 0.005 to 0.4 (Nb: “0.005% to 3.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 

Regarding Claim 47, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) contains (in wt.%) V: 0.005 to 0.6 (“V: 0.005% to 3.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
.
Regarding Claim 48, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Ti: 0.005 to 0.6 (“Ti: 0.005% to 3.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 49, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Mo: 0.005 to 1.5 (“Mo: 0.01% to 3.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 50, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Sn: < 0.2 (Nakagawa is silent towards a content of Sn; one of ordinary skill in the art would appreciate that Sn is absent, and therefore 0% in the steel which reads on the claimed range of less than 0.2; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).



Regarding Claim 52, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) W: 0.01 to 3 (“W: 0.005% to 3.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 53, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Co: 0.01 to 5 (“Co: 0.01% to 3.0%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 57, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) B: 0.001 to 0.08 (“B: 0.0005% to 0.05%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 58, Nakagawa discloses wherein the pre-product of steel contains (in wt.%) Ca: 0.005 to 0.1 (“Ca: 0.0005% to 0.01%” [0024]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 

Regarding Claim 62, Nakagawa discloses wherein the temperature range in which the pre-product of steel is heated ranges from 350 to below 450C (“cold rolled steel sheet is subjected to annealing of heating the cold rolled steel sheet to Ac1 point or more…to obtain the second blank steel sheet” [0109]; “Ac1 point (°C)=751-16C+11Si-28Mn-5.5Cu-16Ni+13Cr+3.4Mo” [0097]; see analysis above for example composition (A), wherein pre-product of steel is heated approximately to 435C which is greater than 350C and below 450C).

Regarding Claim 63, Nakagawa discloses wherein the temperature range in which the pre-product of steel is heated ranges from 60 to below 350C (“cold rolled steel sheet is subjected to annealing of heating the cold rolled steel sheet to Ac1 point or more…to obtain the second blank steel sheet” [0109]; “Ac1 point (°C)=751-16C+11Si-28Mn-5.5Cu-16Ni+13Cr+3.4Mo” [0097]; see analysis above for example composition (B) wherein pre-product of steel is heated approximately to 337C which is greater than 60C and below 350C).

Regarding Claim 64, Nakagawa discloses, further comprising applying a metallic or lacquer coat on the pre-product of steel prior to the pre-product of steel being heated (“coated layer is any of a zinc or zinc alloy coated layer and an aluminum or aluminum alloy coated layer” [0026]; “zinc or zinc alloy coated layer contains Ni” [0027]; “coated layer on a surface of the first blank steel sheet or the second blank steel sheet before the heating process” [0025]).

Regarding Claim 65, Nakagawa discloses wherein the metallic coat contains at least one element selected from the group consisting of Zn, Mg, Al and Si (“coated layer is any of a zinc or zinc alloy coated layer and an aluminum or aluminum alloy coated layer” [0026]; “zinc or zinc alloy coated layer contains Ni” [0027]; “coated layer on a surface of the first blank steel sheet or the second blank steel sheet before the heating process” [0025]).

Regarding Claim 66, Nakagawa discloses wherein the metallic coat contains a Zn alloy selected from the group consisting of ZnMg, ZnAI, ZnNi, ZnFe, ZnCo or ZnAlCe (“coated layer is any of a zinc or zinc alloy coated layer and an aluminum or aluminum alloy coated layer” [0026]; “zinc or zinc alloy coated layer contains Ni” [0027]; “coated layer on a surface of the first blank steel sheet or the second blank steel sheet before the heating process” [0025]).

Regarding Claim 67, Nakagawa discloses wherein the pre-product is heated to the temperature inductively, conductively, by radiation, or by heat conduction in a forming tool and after forming, the pre-product of steel is cooled in air or in moving gases, air or liquid media (“The heating method is not limited, and may be any typical heating method such as an electric furnace, a gas furnace, infrared heating, high frequency heating, or direct current heating” [0123]; “The cooling in the press tool and the cooling after the removal from the press tool may be performed in combination with a cooling method using a refrigerant such as gas or liquid. This improves productivity” [0128]).

	Regarding Claim 68, Nakagawa discloses wherein the pre-product is a sheet metal plate or a pipe (“obtained hot rolled steel sheet” [0130]).

Regarding Claim 69, Nakagawa discloses wherein the sheet metal plate is made of a hot strip or cold strip (“obtained hot rolled steel sheet…obtain a cold rolled steel sheet” [0130]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to 39 above, in further view of Alazarov-281 (previously cited, US 20170130291 A1).
Regarding Claim 54, Nakagawa does not disclose wherein pre-product of steel contains (in wt.%) Zr: 0.005 to 0.3.
Alazarov-291 discloses a similar invention wherein Zr is included from 0.002-0.3wt% in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition (see para. [0073]). It would have been obvious to one of ordinary skill in the art before the .

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to Claim 39 above, in further view of Motohiro (previously cited, JP 2012149277, see English Machine Translation).
	Regarding Claims 55-56, Nakagawa does not disclose wherein the steel pre-product contains (in wt.%) (Claim 55) Ta: 0.005 to 0.3 or (Claim 56) Te: 0.005 to 0.3.
Motohiro teaches a similar steel wherein Te is added from 0.001-0.3% in order to improve machinability while balancing for toughness ("Te:0.001-0.3%...Te..added to improve machinability. To obtain this effect…The lower limit of the Te content is set to 0.001%" [0032]; "When each content of…Te…is excessively large, the toughness is lowered…upper limit of Te content is 0.3" [0033]) and wherein Ta is included from 0.001-0.3% in order to suppress grain coarsening and to improve mirror surface property ("Ta:0.001-0.30%...effective for forming a carbonitride by bonding with C, and suppressing coarsening of crystal grains to improve mirror surface property. To obtain this effect, the lower limit of the content is set to 0.001%" [0034]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included (Claim 55) 0.001-0.3%Ta and (Claim 56) 0.001-0.3%Te, as taught by Motohiro, for the invention disclosed by Nakagawa, in order to improve machinability while balancing for toughness (see teaching for Te above) and in order to suppress grain coarsening and improve mirror surface property (see teaching above for Ta).	

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to Claim 68 and Claim 39, respectively, in further view of Cho (previously cited, US 20180002775 A1) and Kawamoto (previously cited, US 20130086965 A1). 
Regarding Claims 70-72, Nakagawa discloses wherein the pre-product of steel has been coated (Claim 70) with an inner or an outer coating (“coated layer is any of a zinc or zinc alloy coated layer and 
Nakagawa also discloses (Claim 71) wherein in the course of the hot-forming procedure, the pre-product of steel is subjected to one or multiple drawing and/or annealing processes (“heat treated (low temperature heat treatment) at 170.degree. C. for 20 min” [0135]; holding at elevated temperatures reads on annealing process; further, Examiner interprets this annealing to be part of the broader hot forming procedure – see interpretation in 112b rejection above). 
However, Nakagawa does not disclose wherein the pre-product of steel is a pipe, and therefore Nakagawa does not disclose wherein the pre-product is (Claim 70 and 71) a seamlessly hot-rolled pipe or a welded pipe which is produced from hot strip or cold strip. Additionally, Nakagawa does not disclose (Claim 72) subjecting the pre-product after hot-forming to final cold-forming. 
Cho discloses a similar method, that is also well known to one of ordinary skill in the art, such that in order produce an automotive component, a welded steel pipe produced from a hot or cold-rolled strip is hot formed and annealed to increase toughness and durability ("automotive components are manufactured by producing an electric resistance welding (ERW) steel pipe using a hot-rolled or cold-rolled coil…hot forming the ERW steel pipe" [0009]; "steel sheet by…hot rolling" [0136]; "coiling the steel sheet" [0137]; "steel pipe may be manufactured using the above-described sheet by an ERW method" [0152]; "steel pipe being used as starting material for manufacturing a formed product" [0151]; "In addition, a tempering process may be performed to increase the durability life and toughness of the components quenched" [0011]; tempering reads on annealing).
Kawamoto also discloses a similar method wherein a steel pipe is hot formed and then further subjected to straightening and cold drawing (cold forming) in order to obtain dimensional accuracy and good surface condition (“steel tube which is obtained by hot tube forming generally has a large wall thickness and a large diameter with an inadequate dimensional accuracy. In order to obtain predetermined dimensions (the outer diameter and wall thickness of a steel tube) and good surface condition…subjected to cold drawing” [0083]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (Claim 70 and 71) used a pipe as the pre-product of steel, as taught by Cho and Kawamoto, such as one which produced by welding a hot strip or a cold strip, as taught by Cho, for the invention disclosed by Nakagawa in order to manufacture an automotive component. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (Claim 72) performed final cold-forming, such as drawing, after hot-forming, as taught by Kawamoto, for the invention disclosed by Nakagawa, in order to produce a part with accurate dimensions and good surface finish (see teaching above by Kawamoto). 

Claims 39-41, 43-46, 48-50, 57-59, 62, 64-65, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov (US 20170321294 A).
Regarding Claims 39 and 62, Arlazarov discloses a method for producing a component (“method for manufacturing a steel product” Abstract) with a minimum tensile strength of 700 MPa (“tensile strength TS of more than 1300 MPa” [0169]) and an elongation at fracture A80 of at least 3 to 40% (“uniform elongation UE of at least 7% and a total elongation TE of at least 10%” [0169]). One of ordinary skill in the art would recognize that a component with 7.0% or more uniform elongation and more than 10% total elongation would comprise a high elongation at fracture A80 of 3% or more. Additionally, the composition and microstructure are that same as that which is claimed (see below) and it would be obvious to one of ordinary skill in the art that the component comprise the claimed elongation at fracture A80. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

a pre-product having a following steel composition in wt.%: C: 0.0005 to 0.9, Mn: more than 3.0 to 12, with the remainder being iron including unavoidable steel-associated elements (“0.15≤C≤0.40%, 1.5≤Mn≤4.0%” Abstract; “balance of the composition consisting of iron and unavoidable impurities” [0029]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
heating the pre-product of steel to a temperature in a temperature range (Claim 39) from 60C to below 450C, or further, (Claim 62) from 350C to below 450C (“heated steel starting product at a temperature between 380C and 700C” Abstract), and
hot-forming the pre-product of steel in said temperature range subsequent to the heating (see Abstract; see para. [0030]), and
wherein a residual austenite proportion of the pre-product of steel is 5% to 80% (“retained austenite…5% to 35%” [0114]).

Regarding Claim 40, Arlazarov discloses wherein the pre-product of steel includes at least one alloying element selected from the group consisting of (in wt.%): Al: up to 10, Si: up to 6, Cr: up to 6, Nb: up to 1.5, V: up to 1.5, Ti: up to 1.5, Mo: up to 3, Cu: up to 3, Sn: up to 0.5, W: up to 5, Co: up to 8, Zr: up to 0.5, Ta: up to 0.5, Te: up to 0.5, B: up to 0.15, P: up to 0.1, S: up to 0.1, N: up to 0.1, and Ca: up to 0.1 (see Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 41, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) C: 0.05 to 0.42 (“0.15≤C≤0.40%” Abstract).

Regarding Claim 43, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Al: 0.1 to 5 (“0.005≤Al≤1.5” Abstract; In the case where the claimed ranges “overlap or lie inside ranges 

Regarding Claim 44, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Si: 0.05 to 3 (“0.5≤Si≤2.5” Abstract).

Regarding Claim 45, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Cr: 0.1 to 4 (“0%≤Cr≤4.0%” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 46, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Nb: 0.005 to 0.4 (“Nb≤0.1%” [0025]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 48, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Ti: 0.005 to 0.6 (“Ti≤0.1%” [0026]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 49, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Mo: 0.005 to 1.5 (“0%≤Mo≤0.5%” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 

Regarding Claim 50, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Sn: < 0.2 (Arlazarov is silent towards a content of Sn; one of ordinary skill in the art would appreciate that Sn is absent, and therefore 0% in the steel which reads on the claimed range of less than 0.2; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 57, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) B: 0.001 to 0.08 (“0.0005%%≤B≤0.005%” [0028]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 58, Arlazarov discloses wherein the pre-product of steel contains (in wt.%) Ca: 0.005 to 0.1 (“0.0005%%≤Ca≤0.005%” [0029]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 59, Arlazarov discloses wherein the pre-product of steel is heated only partially at a temperature range of above 60*C to below 450*C (“heating said steel starting product to a hot forming step…in at least one location of said heated steel starting product” [0030]; “hot forming may be performed in one or several successive stages…deformation modes may differ from one location of the product to another” [0140]; while Arlazarov discloses hot forming in only one location of the steel product, and does not expressly disclose heating in one location of the steel product, it would have been obvious 

Regarding Claim 64, Arlazarov discloses applying a metallic or lacquer coat on the pre-product prior to the pre-product being heated (“steel blank comprises at least one coating layer” [0046]; “coating layer is aluminum or aluminum-based coating, or zinc or zinc-based coating” [0047]).

Regarding Claim 65, Arlazarov discloses wherein the metallic coat contains at least one element selected from the group consisting of Zn, Mg, Al and Si (“steel blank comprises at least one coating layer” [0046]; “coating layer is aluminum or aluminum based coating, or zinc or zinc-based coating” [0047]).

	Regarding Claim 67, Arlazarov discloses wherein hot-forming step may be one of hot rolling, hot stamping, hot spinning or roll forming (see para. [0042]-[0045]). While Arlazarov does not disclose the method of heating prior to the hot forming, it would have been obvious to one of ordinary skill in the art that the heating of the product to prepare the product for the hot forming process of Arlazarov would involve one of heating inductively, conductively, by radiation, or by heat conduction in a forming tool, as these heating methods are traditional, conventional, and well-known in the art of hot rolling, hot stamping, hot spinning, and roll forming, as well as used for any steel product being formed in a furnace. 
Arlazarov further discloses cooling the pre-product, after forming (“quenching to temperature QT” [0199]), but does not specifically disclose cooling in air or in moving gases, air or liquid media in or outside the forming tool; however, it is well-known in the art of heat treating and hot-forming that quenching may be imparted by moving gases, air or liquid media (such as oil or water), and it would be obvious to one of ordinary skill in the art to have quenched, or cooled, using one of moving gases, air or liquid media because it is a well-known and conventional way to quench heat treated steel products.  



Regarding Claim 69, Arlazarov discloses wherein the sheet metal plate is made of a hot strip or cold strip (“heated starting product is a…semi-product or a blank” [0136]; “semi-product…sheet which has been subjected to a hot rolling step” [0137]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov, as applied to 39 above, in further view of Arlazarov-291 (previously cited, US 20170130291 A1).
Regarding Claim 54, Arlazarov does not disclose wherein pre-product of steel contains (in wt.%) Zr: 0.005 to 0.3.
Arlazarov-291 discloses a similar invention wherein Zr is included from 0.002-0.3wt% in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition (see para. [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 0.002-0.3wt% Zr, as taught by Alazarov-291, for the invention disclosed by Arlazarov, in order to increase strength by forming fine precipitates and preventing boronitrides when Boron is present in the composition.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov, as applied to 39 above, in further view of Motohiro (previously cited, JP 2012149277, see English Machine Translation).
Regarding Claims 55-56, Arlazarov does not disclose wherein the steel pre-product contains (in wt.%) (Claim 55) Ta: 0.005 to 0.3 or (Claim 56) Te: 0.005 to 0.3.
Motohiro teaches a similar steel wherein Te is added from 0.001-0.3% in order to improve machinability while balancing for toughness ("Te:0.001-0.3%...Te..added to improve machinability. To obtain this effect…The lower limit of the Te content is set to 0.001%" [0032]; "When each content of…Te…is excessively large, the toughness is lowered…upper limit of Te content is 0.3" [0033]) and 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included (Claim 55) 0.001-0.3%Ta and (Claim 56) 0.001-0.3%Ta, as taught by Motohiro, for the invention disclosed by Arlazarov, in order to improve machinability while balancing for toughness (see teaching for Te above) and in order to suppress grain coarsening and improve mirror surface property (see teaching above for Ta). 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov, as applied to Claim 64 above, in further view of Nakagawa (previously cited, US 20190093191).
Regarding Claim 66, Arlazarov is silent towards the type of zinc alloy and therefore does not disclose wherein the metallic coat contains a Zn alloy selected from the group consisting of ZnMg, ZnAI, ZnNi, ZnFe, ZnCo or ZnAlCe 
Nakagawa discloses a Zn-Ni coating in order to suppress scaling during hot pressing and also prevent liquid metal embrittlement cracking (“Zn-Ni-based coating. Zn-Ni-based coating is particularly preferable. A Zn-Ni-based coated layer can remarkably suppress scaling during hot press heating and to prevent liquid metal embrittlement cracking” [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Zn-Ni alloy as the zinc-based alloy coating, as taught by Nakagawa, for the invention disclosed by Arlazarov in order to suppress scaling during hot pressing and prevent liquid metal embrittlement cracking.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Arlazarov, as applied to Claim 68 and 39 above, respectively, in further view of Cho (previously cited, US 20180002775 A1) and Kawamoto (previously cited, US 20130086965 A1).
(Claim 70) with an inner or an outer coating (“steel blank comprises at least one coating layer” [0046]; “coating layer is aluminum or aluminum based coating, or zinc or zinc-based coating” [0047]; one of ordinary skill in the art would appreciate said layer to comprise at least one side of the steel sheet and therefore read on either an inner or outer coating). Arlazarov also discloses (Claim 71) wherein in the course of the hot-forming procedure, the pre-product of steel is subjected to one or multiple drawing or annealing processes (“holding the product at the temperature PT for a duration” Abstract; holding at elevated temperatures reads on annealing process; further, Examiner interprets this annealing to be part of the broader hot forming procedure). However, Arlazarov but does not disclose wherein the pre-product of steel is a pipe, and therefore Arlazarov does not disclose wherein the pre-product is (Claim 70 and 71) a seamlessly hot-rolled pipe or a welded pipe which is produced from hot strip or cold strip. Additionally, Arlazarov does not disclose (Claim 72) subjecting the pre-product after hot-forming to final cold-forming. 
Cho discloses a similar method, that is also well known to one of ordinary skill in the art, such that in order produce an automotive component, a welded steel pipe produced from a hot or cold-rolled strip is hot formed and annealed to increase toughness and durability ("automotive components are manufactured by producing an electric resistance welding (ERW) steel pipe using a hot-rolled or cold-rolled coil…hot forming the ERW steel pipe" [0009]; "steel sheet by…hot rolling" [0136]; "coiling the steel sheet" [0137]; "steel pipe may be manufactured using the above-described sheet by an ERW method" [0152]; "steel pipe being used as starting material for manufacturing a formed product" [0151]; "In addition, a tempering process may be performed to increase the durability life and toughness of the components quenched" [0011]; tempering reads on annealing).
Kawamoto also discloses a similar method wherein a steel pipe is hot formed and then further subjected to straightening and cold drawing (cold forming) in order to obtain dimensional accuracy and good surface condition (“steel tube which is obtained by hot tube forming generally has a large wall thickness and a large diameter with an inadequate dimensional accuracy. In order to obtain predetermined dimensions (the outer diameter and wall thickness of a steel tube) and good surface condition…subjected to cold drawing” [0083]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (Claim 70 and Claim 71) used a pipe as the pre-product of steel, as taught by Cho and Kawamoto, such as one which produced by welding a hot strip or a cold strip, as taught by Cho, for the invention disclosed by Arlazarov in order to manufacture an automotive component. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (Claim 72) performed final cold-forming, such as drawing, after hot-forming, as taught by Kawamoto, for the invention disclosed by Arlazarov, in order to produce a part with accurate dimensions and good surface finish (see teaching above by Kawamoto). 

Response to Arguments
Applicant's arguments filed November 18, 2021, have been fully considered but they are not persuasive.
Applicant argues that the heating disclosed by Nakagawa prior to hot forming is an annealing step. Applicant argues that in between this annealing step and hot forming, there is another heating step wherein heating is Ac3 or more and 1000C or less, and outside the range of 60-450C. This argument is not found persuasive.
An annealing step would read on heating. An annealing step prior to hot forming reads on heating with subsequent hot forming. The claims as currently written permit intervening steps, such as intermediate annealing or heating at different temperatures, prior to the hot forming.
Applicant argues that the hot press forming starts at 750C, and that the referenced para. [0135] for hot press forming refers to heat treating. This argument is not found persuasive.
Nakagawa clearly states that the “forming start temperature…is preferably Ms point or more” (see para. [0126]). For compositions according to Nakagawa, and also which read on those claimed, the Ms 
Applicant argues that Nakagawa does not disclose an austenite amount of 5-80%, but Nakagawa discloses 5-30% austenite (see Abstract), and therefore this argument is not found persuasive.
Examiner notes that arguments were not presented against the primary reference and rejections over Arlazarov.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735